Case 2:16-cv-00508-TFM-B Document 195 Filed 02/14/19 Page 1 of 4                      PageID #: 7039




                 IN THE UNITED STATES DISTRICT COURT FOR THE
              SOUTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

 ANGELA CARTER, ELLA VALRIE,                   )
 and DORA BLACKMON, individually               )
 and on behalf of all others similarly         )
 situated,                                     )
                                               )
         Plaintiffs,                           )
                                               )
 v.                                            )       Civil Action No.: 2:16-cv-508-TM-B
                                               )
 L’ORÉAL USA, INC., and SOFT                   )
 SHEEN-CARSON, LLC,                            )
                                               )
         Defendants.                           )

      PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
     EXCLUDE THE EXPERT REPORT AND TESTIMONY OF DEFENDANTS’ EXPERT
                            JONATHAN HIBBARD

         COME NOW the Plaintiffs, Angela Carter, Ella Valrie and Dora Blackmon (collectively

 “Plaintiffs”) and file this Request for Judicial Notice in Support of Motion to Exclude the Expert

 Report and Testimony of Defendants’ Expert Jonathan Hibbard and, in support thereof, would

 state as follows:

         1.     FEDERAL RULE OF EVIDENCE 201 authorizes federal courts to take judicial notice

 of facts that are “not subject to reasonable dispute” because they “can be accurately and readily

 determined from sources whose accuracy cannot reasonably be questioned” of accurate and

 ready determination by resort to sources whose accuracy cannot be reasonably questioned.”

 FED. R. EVID. 201(b)1. “The court may take judicial notice at any stage of the proceeding.” FED.




 1
  “The court may judicially notice a fact that is not subject to reasonable dispute because it: (1) is
 generally known with the trial court’s territorial jurisdiction; or (2) can be accurately and readily
 determined from sources whose accuracy cannot reasonably be questioned.” FED.R.EVID. 201(b).
Case 2:16-cv-00508-TFM-B Document 195 Filed 02/14/19 Page 2 of 4                       PageID #: 7040




 R. EVID. 201(d).2 It is well-settled that a court may take judicial notice of the existence of matters

 of public record, including proceedings in other courts. See F.D.I.C. v. north Savannah

 Properties, LLC, 686 F.3d 1254, 1257 n.1 (11th Cir. 2012) (citing Coney v. Smith, 738 F.2d

 1199, 1200 (11th Cir. 1984)); see also Keith v. DeKalb Cty., Ga., 749 F.3d 1034, 1041 & n.18

 (11th Cir. 2014) (taking judicial notice of records from DeKalb County's Superior Court Online

 Judicial System).3 District courts have considerable discretion to take judicial notice of public

 records. See Dippin' Dots, Inc. v. Frosty Bites Distribution, LLC, 369 F.3d 1197, 1204-05 (11th

 Cir. 2004) (explaining that a district court “may take judicial notice of appropriate adjudicative

 facts at any stage in a proceeding” and that it “has wide discretion” to do so).

         2.      Defendants cannot reasonably dispute the authenticity of Exhibit “A” attached

 hereto as it is a matter of public record; specifically:

             Expert Report of Jonathan D. Hibbard (Oct. 26, 2017) [DE 165-5] – In re Amla
              Litigation, 1:16-cv-06593 (S.D. N.Y.).

         3.      Judicial notice of Exhibit “A” is particularly appropriate here because it supports

 Plaintiff’s Motion to Exclude the Expert Report and Testimony of Defendants’ Expert Jonathan

 Hibbard, filed contemporaneously herewith, and correspondingly Plaintiffs’ Motion for Class

 Certification [DE 148], and Opposition to Defendants Motion for Summary Judgment [DE 172].



 2
   The taking of judicial notice is mandatory when a party (1) requests it and (2) the necessary
 information is supplied. FED.R.EVID. 201(d).
 3
   See also Garfield v. NDC Health Corp., 466 F.3d 1255, 1260 n.2 (11th Cir. 2006) (taking
 judicial notice of documents filed with the U.S. Securities and Exchange Commission); see also
 Cash Inn of Dade, Inc. v. Metropolitan Dade County, 938 F.2d 1239, 1243 (11th Cir. 1991) ("A
 district court may take judicial notice of public records within its files relating to the particular
 case before it or other related cases.”); see also Gamble v. PinnOak Resources, LLC, 511 F.
 Supp.2d 1111, 1123 n.5 (N.D. Ala. 2007) ("the court may take judicial notice of court documents
 and the position taken by one or more of the Defendants in those documents").


                                              Page 2 of 4
Case 2:16-cv-00508-TFM-B Document 195 Filed 02/14/19 Page 3 of 4               PageID #: 7041




        WHEREFORE, premises considered, Defendants respectfully request this Honorable

 Court take judicial notice as requested herein.



        Respectfully submitted, this the 14th day of February, 2019:


        /s/ W. Lewis Garrison, Jr.                          /s/ Joseph L. Tucker
        W. Lewis Garrison, Jr.                              K. Stephen Jackson
        wlgarrison@hgdlawfirm.com                           steve@jacksonandtucker.com
        William L. Bross                                    Joseph L. “Josh” Tucker
        william@hgdlawfirm.com                              josh@jacksonandtucker.com
        Brandy Lee Robertson                                JACKSON & TUCKER, P.C.
        brandy@hgdlawfirm.com                               2229 First Avenue North
        Honza J. F. Prchal                                  Birmingham, AL 35203
        honza@hgdlawfirm.com                                Telephone: 205.252.3535
        HENINGER GARRISON DAVIS, LLC                        Facsimile: 205.252.3536
        2224 First Avenue North
        Birmingham, AL 35203
        Telephone: 205.326.3336
        Facsimile: 205.380.8072

                           Counsel for Plaintiffs and the proposed Class




                                            Page 3 of 4
Case 2:16-cv-00508-TFM-B Document 195 Filed 02/14/19 Page 4 of 4                   PageID #: 7042




                                CERTIFICATE OF SERVICE

        I hereby certify that I have this the 14th day of February, 2019, served a copy of the
 foregoing upon all parties to this matter by electronically filing the same with the Court’s
 CM/ECF electronic filing system, which will cause a copy to be electronically served on all
 counsel of record.

 A hard copy of the foregoing, with all Exhibits indexed and tabbed, is not being mailed to the
 Court pursuant to the Court’s Scheduling Order [DE 64, p.6, ¶.9], and CIVIL LOCAL RULE 7(g),
 as Exhibit “A” attached hereto is identical to Exhibit “C” to Plaintiffs Motion to Exclude the
 Report and Testimony of Defendants’ Expert Jonathan D. Hibbard, filed contemporaneously
 herewith and a copy of which is being mailed to the Court. Plaintiffs respectfully do not wish to
 deliver unnecessary, duplicative additional paper to the Court.



                                                            /s/ Joseph L. Tucker
                                                            Joseph L. “Josh” Tucker
                                                            josh@jacksonandtucker.com
                                                            JACKSON & TUCKER, P.C.
                                                            2229 First Avenue North
                                                            Birmingham, AL 35203
                                                            Telephone: 205.252.3535
                                                            Facsimile: 205.252.3536




                                          Page 4 of 4
